Citation Nr: 1705782	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1961 to November 1963 and from December 1963 to January 1982.  He died in August 2008.  The Appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) from a St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center administrative decision in November 2008.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  Additional evidence was received by the RO in November 2008 that was not considered by the November 2008 administrative decision.  A March 2012 statement of the case by the Oakland, California RO considered such evidence and denied entitlement to service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1. The Veteran's death certificate lists the immediate cause of death as acute respiratory failure, subsequent to peripheral vascular disease with and underlying cause of diabetes.

2. The evidence reasonably shows that the he served in Vietnam and therefore was presumptively exposed to herbicide agents therein.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted. 38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102 , 3.159, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).

A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312 (c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

The Board must also determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal or primary cause of death, or that it was a contributory cause of death.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain enumerated diseases (to include diabetes) may be service connected on a presumptive basis as due to exposure to herbicides in service.  Veterans who served in Vietnam during the Vietnam Era are presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. §3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in August 2008.  His death certificate shows the immediate cause of death was acute respiratory failure subsequent to peripheral vascular disease with and underlying cause of diabetes.

In various statements, the Appellant asserts that the underlying cause of the Veteran's death, diabetes, was due to exposure to herbicide during his service in Vietnam.  There is no dispute that the Veteran was diagnosed with diabetes at the time of his death. 

The Veteran's DD Form 214 and service personnel records show overseas service in Hawaii, Korea, and Germany.  His service personnel records also indicate he served as a military intelligence coordinator from April 1964 to February 1967.

In various VA and private medical treatment records, the Veteran reported he served in Vietnam.

In an August 2008 letter, SH, himself a Vietnam veteran, described that he was friends with the Veteran for thirty years, and that he and the Veteran briefly discussed the Veteran's service in Vietnam.

In an August 2008 letter, the Veteran's brother reported that he had once talked with his brother about his service in Vietnam.

In a March 2010 statement in support of the claim, the Appellant described that the Veteran stated that on more than one occasion he was flown out of Hawaii to go on missions into Vietnam.

In an October 2015 formal finding, the Joint Services Records Research Center (JSRRC) could not corroborate that the Veteran was exposed to herbicides during service.  The JSRRC noted that a request made to the National Personnel Records Center (NPRC) was unable to provide service dates in Vietnam, requests for information regarding his service in Vietnam from US Army Intelligence and Security Command (INSCOM) and Defense Personnel Records Information Retrieval System (DPRIS) provided negative responses, and requests for additional information from the Appellant was not responded to. 

The Board finds the Appellant's reports of her husband's service in Vietnam, bolstered by the statements made by the Veteran's friend and brother and by the Veteran's own statements made during VA and private medical treatments, to be competent and credible evidence that he set foot in Vietnam.  The Board notes the Appellant is competent to report what the Veteran told her, and the Veteran was competent to report on his service in Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge on); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore the presumption of herbicide exposure is triggered.

Because diabetes is a disease presumptively associated with herbicide exposure, and the Veteran's death was contributorily caused by diabetes, the Board finds that service connection for the cause of the Veteran's on a presumptive basis as due to herbicide exposure is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See 38 C.F.R. §§ 3.307, 3.309.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
VICTORIA MOSHIASHILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


